 Case 2:20-cr-00182-DBB Document 97 Filed 08/12/20 PageID.716 Page 1 of 2




ALEXANDER E. RAMOS #15234
LANGFORD | RAMOS, PLLC.
43 East 400 South
Salt Lake City, Utah 84111
T. 801.328.4090
F. 801.364.3232
alex@langfordramos.com

Attorney for Defendant

                     UNITED STATES DISTRICT COURT
                  DISTRICT OF UTAH - CENTRAL DIVISION


 UNITED STATES OF AMERICA,                      EMERGENCY MOTION FOR
                                                REVIEW OF MAGISTRATE’S
              Plaintiff,                         ORDER OF DETENTION
 v.

 LATEESHA RICHARDS,
                                                    Case No. 2:20-cr-182
              Defendant.                       Honorable Judge David Barlow



      Lateesha Richards, pursuant to 18 U.S.C. 3145(b) and Local Rule of Criminal

Procedure 57-16, hereby appeals the order of detention entered by Magistrate Judge

Jared Bennett on August 12, 2020, detaining Mr. Richards until her trial. Judge

Bennett ordered Ms. Richards to self-surrender to the U.S. Marshals by 9:00 A.M.

on August 14, 2020. Ms. Richards requests that this Court schedule a hearing on

her motion on or before August 14, 2020.

      If ordered detained by a magistrate judge, a person may file with the court

having original jurisdiction over the offense, a motion or revocation or amendment

of the order. 18 U.S.C. § 3145(b). A motion for review of a detention order “shall be


                                           1
  Case 2:20-cr-00182-DBB Document 97 Filed 08/12/20 PageID.717 Page 2 of 2




determined promptly.” Id. The standard of review is de novo.1

                                                DATED: 12 AUGUST 2020


                                                /s/ ALEXANDER E. RAMOS
                                                LANGFORD | RAMOS, PLLC.
                                                Attorney for Lateesha Richards




1 See United States v. Kelsey, 82 Fed. Appx. 652, 653 (10th Cir. 2003) (discussing the district court de
novo redetermination of the issue of detention after magistrate judge’s denial of defendant’s release
on bail); United States v. Gonzales, 149 F.3d 1192 (Table), 1998 WL 321218, at *1 (10th Cir. 1998)
(referring to the district court de novo review of a magistrate judge’s detention order).

                                                   2
